Name: Commission Regulation (EC) No 1154/96 of 26 June 1996 establishing the forecast supply balance for pigmeat for the Azores and Madeira for the 1996/97 marketing year and amending Regulation (EEC) No 1725/92
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  animal product;  means of agricultural production;  agricultural activity
 Date Published: nan

 No L 153/ 12 MEN Official Journal of the European Communities 27. 6 . 96 COMMISSION REGULATION (EC) No 1154/96 of 26 June 1996 establishing the forecast supply balance for pigmeat for the Azores and Madeira for the 1996/97 marketing year and amending Regulation (EEC) No 1725/92 be established for the period 1 July 1996 to 30 June 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1725/92 (3), as last amended by Regulation (EC) No 2974/95 (4), fixes for the period 1 July 1995 to 30 June 1996 the exemp ­ tion from the levy on direct imports on products from third countries or for aid for consignment originating in the rest of the Community and the quantities of pure ­ bred breeding animals originating in the Community which qualify for aid for the development of the produc ­ tion potential of the Azores and Madeira; Whereas, in order to continue satisfying demand for pigmeat requirements, the forecast supply balance should HAS ADOPTED THIS REGULATION: Article 1 Annexes I and III to Regulation (EEC) No 1725/92 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1 996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 260, 31 . 10 . 1995, p. 10 . (3) OJ No L 179, 1 . 7. 1992, p. 95. (&lt;) OJ No L 310, 22. 12 . 1995, p. 42. 27. 6. 96 EN Official Journal of the European Communities No L 153/13 ANNEX ¢ANNEX I Forecast supply balance for Madeira regarding products from the pigmeat sector for the period from 1 July 1996 to 30 June 1997 CN code Description of goods Quantity(tonnes) ex 0203 Meat of domestic swine, fresh, chilled, or frozen 1 000 ANNEX III PART 1 Supply in the Azores of pure-bred breeding pigs originating in the Community for the period 1 July 1996 to 30 June 1997 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs ('):  male animals 100 483  female animals 400 423 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter. PART 2 Supply in Madeira of pure-bred breeding pigs originating in the Community for the period 1 July 1996 to 30 June 1997 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs (l ):  male animals 120 483  female animals 1 600 423 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.'